Citation Nr: 1621187	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-40 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran had active service from June 1960 to June 1964 and from August 1964 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2014 decision, the Board denied the Veteran's claims on the basis that the Veteran failed to appear for a scheduled VA examination and failed to provide good cause for the failure to appear.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Remand (JMR), vacating the Board's July 2014 decision and remanding for further consideration.


FINDINGS OF FACT

1.  The Veteran's PTSD manifests symptoms most nearly approximating total social and occupational impairment.

2.  The Veteran is in receipt of service connected benefits solely for PTSD at an evaluation of 100 percent prior to September 24, 2012, and an additional evaluation of 100 percent for prostate cancer thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent disabling for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an initial evaluation in excess of 70 percent for PTSD.  His PTSD disability is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In an October 2010 claim for TDIU, the Veteran reported that his service-connected PTSD prevented him from working and he last worked full-time in June 2001.  In an attachment to that claim, the Veteran offered details regarding the termination of his last job, citing to anger issues related to PTSD.  He further reported that his PTSD causes sleep problems which in turn have resulted in daytime sleepiness and unsafe driving, to include automobile accidents.  

As noted in the JMR, the basis of the Board's denial of the claims in July 2014 was that the Veteran had failed to report to a May 2014 VA examination without good cause.  In April 2014, the Veteran had submitted a statement referencing a 2004 incident at the Albuquerque, New Mexico VA Medical Center (VAMC), during which he brought explosives onto VA property and was subsequently convicted of a felony and incarcerated.  He  reported that, in light of this incident, it was too stressful for him to be examined at the VAMC and indicated that he would not report to an examination scheduled for May 2014.

The Veteran's representative argues that the claim can be decided based on the evidence of record, without another examination.  In support of that argument, the representative submitted an affidavit from the Veteran and a medical opinion prepared after a review of the record.   

In a September 2014 affidavit, the Veteran detailed his employment history, the effects of his PTSD symptoms on his job performance and relationship with supervisors and coworkers.  The Veteran further indicated that his symptoms and related problems have continued since he stopped working in 2001.  

In a November 2014 letter, a private psychologist indicated he had reviewed the record "(to include the entire Claims File)" and concluded that the effects of the Veteran's PTSD should be considered "good cause" for his failure to report for the VA examination.  The psychologist then rendered the opinion that the Veteran's PTSD presented very severe social and occupational impairments representing total social and occupational impairment from 2003.  In rendering this opinion the psychologist identified a serious suicide attempt of the Veteran in May 2004 when he planned to blow up a VA building and was deterred by the presence of security guards, drove to the VA medical center, and divulged the information to a physician.  The psychologist identified an August 2009 VA examination report in which that examiner concluded that the Veteran had not had any remission since 1999 and that the Veteran had severe limitations of functioning due to PTSD-related symptoms.  That examiner was further noted to have characterized the Veteran's PTSD and related depression as resulting in occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking, mood, due to his suicidal ideation, panic symptoms and depression, affecting his ability to function independently, appropriately and effectively, some impaired impulse control as witnessed by his threat to the Regional Office in 2004, some neglect of his personal appearance and hygiene, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  The private psycholost continued to indicate that a neuropsychological evaluation of record reported that although findings suggested that the Veteran misrepresented his cognitive difficulties, the Veteran's psychological profile was valid and consistent with chronic PTSD.  The psychologist further discussed a summarization of the Veteran's situation provided by the Veteran.  It was the psychologist's conclusion that there has not been any significant remission of the Veteran's PTSD-related symptoms since 2003. 

Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that his PTSD manifests symptoms that most nearly approximate total social and occupational impairment during the entire period on appeal.  Thus, an initial evaluation of 100 percent disabling is granted.

II.  TDIU

Given the decision to grant a 100 percent rating for PTSD, effective December 2, 2003, the claim for a TDIU is moot for the entire appeal period.  PTSD is the only service-connected disability from December 2, 2003, until September 24, 2012, when service connection and a 100 percent evaluation was effective for prostate cancer.  The Veteran has been awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), effective September 24, 2012.  A grant of a TDIU prior to September 24, 2012, would not result in SMC because the Veteran does not have any additional service-connected disabilities independently ratable at 60 percent.  Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

An initial evaluation of 100 percent for PTSD is granted, subject to the laws and regulations governing monetary awards.

Entitlement to TDIU is denied as moot.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


